Citation Nr: 0533987	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for otitis externa, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for a right foot 
disorder, to include hypoesthesia, mononeuropathy of the 
right peroneal nerve, peripheral neuropathy, and disability 
due to undiagnosed illness.  

3.  Entitlement to service connection for alopecia, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had inactive service in the Army National Guard, 
with active duty from November 1990 to August 1991, including 
service in Southwest Asia in support of Operation Desert 
Shield/Storm from January 1991 to July 1991, as well as 
multiple two-week periods of annual active duty training from 
May 1987 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama, which, in pertinent part, 
denied claims for service connection for otitis externa, 
alopecia, and hypoesthesia and mononeuropathy of the right 
peroneal nerve, each claim limited to as secondary to 
undiagnosed illness.  The veteran completed an appeal and the 
matter initially came before the Board in March 2001.  

In a March 5, 2001 decision, the Board denied claims for 
service connection for otitis externa, alopecia, and 
hypoesthesia and mononeuropathy of the right peroneal nerve, 
but only that aspect of each claim as regards to entitlement 
to service connection as secondary to undiagnosed illness.  
At the same time, the Board also remanded only the direct 
service connection-the non-undiagnosed illness-aspect of 
the same claims.  The requested necessary development has 
been completed, and the matter returns to the Board at this 
time.  

In a companion decision to the instant decision, the Board 
vacated that portion of the March 2001 Board decision which 
denied claims for service connection for otitis externa, 
alopecia, and a right foot disorder, diagnosed as 
hypoesthesia, mononeuropathy of the right peroneal nerve and 
peripheral neuropathy, as secondary to undiagnosed illness.  
The Board's action does not affect that portion of the March 
2001 decision in which the Board remanded the non-undiagnosed 
illness aspect of the same claims for service connection, and 
the requested development has since been completed.  However, 
the issues on appeal are as characterized on the front page 
of this Board Decision, and include all aspects of the claims 
for service connection.  

The issue of entitlement to service connection for otitis 
externa, to include as due to undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims adjudicated on the merits on appeal, 
and has obtained and fully developed all evidence necessary 
for the equitable disposition of those claims.  

2.  The veteran's complaints of right foot numbness due to 
undiagnosed illness are diagnosed as hypoesthesia, 
mononeuropathy of the right peroneal nerve and peripheral 
neuropathy, a disorder which was not incurred in, or 
aggravated by, active service, nor shown to be secondary to 
service connected disability.  

3.  The veteran's hair loss is diagnosed as alopecia, a 
disorder which is not currently shown; chronic alopecia was 
neither incurred in, nor aggravated by, active service, nor 
shown to be secondary to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for right foot disorder, to include hypoesthesia, 
mononeuropathy of the right peroneal nerve, peripheral 
neuropathy, and disability due to undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  

2.  The criteria for the establishment of service connection 
for alopecia, to include as due to undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims for service connection for right foot disorder, 
diagnosed as hypoesthesia, mononeuropathy of the right 
peroneal nerve and peripheral neuropathy, to include as due 
to undiagnosed illness, and service connection for alopecia, 
to include as due to undiagnosed illness; the evidence that 
would be necessary to substantiate each of these claims 
adjudicated on the merits on appeal; and whether these claims 
have been fully developed in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claims adjudicated on the merits on appeal were 
received at the RO in January 1995 and denied in an RO 
decision of October 1999, prior to the enactment of VCAA in 
November 2000.  The RO provided notice of VCAA, pertinent to 
the claims adjudicated on the merits on appeal, in July 2002, 
after the October 1999 RO decision to deny the claim, but 
prior to the readjudication of the claims in a March 2004 
supplemental statement of the case (SSOC).  Any defect with 
respect to the timing of the VCAA notice, as to the claims 
adjudicated on the merits on appeal, was harmless error for 
the additional reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claims adjudicated on the merits on 
appeal, notice was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claims on appeal were readjudicated 
in the March 2004 SSOC provided to the veteran.  The veteran 
has also been provided with every opportunity to submit 
evidence and argument in support of his claims adjudicated on 
the merits on appeal, and to respond to VA notices, and he 
has taken full advantage of these opportunities, his 
representative having submitted argument in September 2005.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims adjudicated on the merits on appeal.  Id., at 121.  
Therefore, with respect to the timing requirement for the 
VCAA notice as to both claims adjudicated on the merits on 
appeal, the Board concludes that to decide this appeal would 
not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim adjudicated on 
the merits on appeal.  See 38 U.S.C.A. § 5103(b) (Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  In October 2004, medical 
records and a disability determination letter were received 
from the Social Security Administration (SSA).  However, 
these records do not regard the veteran's right foot and 
alopecia disorder, and these records are not pertinent to the 
appeal.  A lay statement of the veteran's spouse was also 
obtained at that time, as well as statements of the veteran, 
but these are not pertinent to the claims adjudicated on the 
merits on appeal.  Furthermore, the RO afforded the veteran 
pertinent VA examinations in February 1995, April 2002, and 
January 2004, as amended in March 2004.  

The record also indicates that the veteran was provided with 
a copy of the October 1999 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to support each of the claims adjudicated on appeal.  
The general advisement was reiterated in the Statement of the 
Case (SOC) dated in December 1999 and SSOC dated in March 
2004.  

The Board concludes that VA has satisfied its duties to 
inform and assist the veteran at every stage of this appeal 
as to the claims adjudicated on appeal.  Given the 
development undertaken by the RO-particularly, the three VA 
examinations and opinion statements-and the fact that the 
veteran has pointed to no other pertinent evidence which has 
not been obtained, the Board finds that the record is ready 
for appellate review as to the claims for service connection 
adjudicated on the merits herein.  

The Merits of the Claims  

The term "veteran" is defined by VA as an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (2005).  The term 
"active service" includes active duty, any period of active 
duty for training during which the claimant was disabled by a 
disease or injury incurred or aggravated in line of duty, as 
well as any period of inactive duty training during which the 
claimant was disabled by an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24).  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If not shown in service, service connection may be granted 
for an organic disease of the nervous system if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation (or symptom) in service will 
permit service connection: to show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  Id.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity (of symptomatology) 
after discharge is required to support the claim of service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.  

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims of 
service connection for right foot disorder and alopecia, and 
these claims will be denied.  

Provisions Specific to Persian Gulf War Veterans  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).  

Service Connection for a Right Foot Disorder  

The veteran asserts that he has had numbness of the right 
foot since returning from the Persian Gulf in July 1991.  The 
veteran does not argue, and no evidence of record shows, that 
he incurred a right foot disorder as a result of an injury in 
service, including during his multiple periods of active duty 
training or a period of inactive duty.  

The veteran's service medical records, for both active and 
inactive duty, dated from 1976 through 2001, are silent for 
any complaint, injury, treatment, or diagnosis regarding 
right foot numbness.  Reports of physical examinations, dated 
in January 1977, November 1981, June 1987, July 1991 (upon 
the veteran's return from the Persian Gulf and at separation 
from his last period of active service), September 1996 and 
May 2001 are silent for any pertinent complaint, injury or 
diagnosis of the right foot.  The veteran specifically denied 
any foot trouble when he completed a reserve service report 
of medical history in May 2001.  

The post-service medical evidence shows right foot diagnoses, 
with medical opinion evidence indicating that the veteran's 
right foot disorder-however diagnosed-is not due to 
service.  VA foot examinations of Feburary 1995, April 2002, 
with addendum, and January 2004, as amended in March 2004, as 
well as a nerve conduction study and electromyographic (EMG) 
testing of May 2002 show the consideration of several 
diagnoses, including paresthesia of the right foot, right 
peroneal nerve mononeuropathy and peripheral neuropathy.  
From 1995 to 2004, various diagnoses were offered in an 
effort to explain the veteran's complaints of right foot 
numbness, repeated physical examinations have found little, 
if any, supporting objective clinical evidence of a right 
foot disorder.  Treatment records show no ongoing treatment 
so as infer chronic disability under 38 C.F.R. § 3.303, and 
the offered diagnoses weigh against the claim as due to 
undiagnosed illness under 38 C.F.R. § 3.317(a)(3).  

On VA examinations in Feburary 1995 and April 2002 the right 
foot was found to be normal to both appearance and function 
on physical examination.  There was no deformity, no gait 
abnormality, and no vascular changes.  The veteran was able 
to stand walking on his toes and heels, and tandem gait 
within normal limits.  The offered diagnosis was paresthesia 
of the right foot.  Diagnoses of hypoesthesia and 
mononeuropathy of the right peroneal nerve, as well as a 
possible compressive nerve lesion or vasculitis, were also 
entertained as possible diagnoses on VA evaluations in 
October and November 1997.  The April 2002 VA examination 
addendum offered a diagnosis of peripheral polyneuropathy, 
with no evidence of the prior suspected peroneal neuropathy.  
May 2002 EMG and nerve conduction studies were negative for 
any neurological deficit of the right foot.  

On VA examination in January 2004 the veteran stated that he 
had received no treatment for his right foot numbness.  No 
abnormality of the right foot was noted, other than bilateral 
flat feet, on physical examination, and muscle tone and motor 
tone were again normal.  There was no pain on manipulation of 
the foot.  Lower extremity strength was 5/5 on testing.  
There was decreased sensation in both the hands and feet in a 
glove and stocking type of distribution, with no vibration 
sensation.  The veteran also had some difficulty in 
performing gait maneuvers.  Peripheral pulses, dorsalis pedis 
and posterior tibials were normal.  A diagnosis of peripheral 
neuropathy was given.  The examiner also provided a medical 
nexus opinion that the veteran's right foot disorder was not 
likely to be due to his prior military service.  See March 
2004 VA examination addendum.  

In this case, a preponderance of the medical evidence of 
record, including both service and post-service medical 
evidence, is against the veteran's unsupported claim for 
service connection for a right foot disability on all bases 
of entitlement.  The medical evidence of record demonstrates 
limited findings on repeated VA examinations, with the 
veteran's complaints of right foot numbness accepted as 
representing the diagnoses of right foot hypoesthesia, 
mononeuropathy, and/or peripheral neuropathy of non-service 
origin.  The diagnoses require the denial of the Persian Gulf 
War aspect of the claims.  38 C.F.R. § 3.317(a)(1)(i)).  

As to service connection on a direct or secondary basis, 
repeated and uncontradicted VA medical opinion evidence 
indicates that any right foot disorder of the veteran is not 
due to the veteran's prior service, or secondary to the 
veteran's sole service-connected post-traumatic stress 
disorder (PTSD), with anxiety with depression and dysthymia, 
currently evaluated as 100 percent disabling.  

Specifically, the basis of the March 2004 negative VA medical 
nexus opinion (with addendum) was that the July 1991 
separation examination was negative, and that the entire 
claims file had been reviewed as well.  With no supportive 
evidence of record, and with an uncontradicted VA medical 
nexus opinion against the claim, there is no basis to find 
entitlement to service connection in this case.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table); see Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).  The medical evidence of record 
demonstrates that any right foot disorder the veteran might 
have-however diagnosed-is not due to the veteran's prior 
active service or an incident therein.  Additionally, the 
veteran's active and inactive service medical records support 
the conclusion of the author of the March 2004 VA medical 
opinion.  

The veteran was twice requested, in July 2002 and April 2004, 
to provide information that would identify the nature of his 
claimed right foot disability, but he has failed to do so.  
His complaint of right foot numbness, as with complaints of 
"pain," does not establish the existence of a disability 
warranting consideration for VA compensation purposes, see 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001), particularly when offered by a lay person 
lacking medical training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, with little, if any, treatment 
for his subjective complaints, undiagnosed illness is not 
shown within 38 C.F.R. § 3.317(a)(3).  None of the competent 
medical evidence associated with the claims file supports the 
veteran's implied assertion that he has a current right foot 
disorder which is due to service, and the veteran himself has 
not identified any relevant medical records that would 
substantiate this claim.  

The veteran certainly may have had some occasional right foot 
pain or numbness in service and thereafter.  However, with no 
treatment, such a history would fall far short of the sort of 
evidence necessary to show chronic disability with continuity 
of symptomatology warranting a grant of service connection 
under 38 C.F.R. § 3.303(b).  See Sanchez-Benitez, supra.  
That is, any occasional right foot numbness of the veteran, 
whether in service or since his discharge from active duty in 
July 1991, is not objectively shown to have been the result 
of chronic disability, as required by 38 C.F.R. § 3.303(b).  
Additionally, the demonstrated diagnoses of record require 
the Persian Gulf War aspect of the claim to be denied under 
38 C.F.R. § 3.317(a)(3).  

Service Connection for Alopecia

The veteran asserts that upon his return from the Persian 
Gulf, specifically, Saudi Arabia, he lost patches of hair.  
However, the veteran stated that his hair grew back within a 
year of falling out, and that his hair has since remained 
normal.  See Medical History, VA skin examination, February 
1995.  The medical evidence supports the veteran's admission, 
and current disability is not shown.  

Service medical records are negative for any complaints or 
treatment for alopecia or hair loss, including on examination 
at separation from active duty, and upon return from Saudi 
Arabia, on July 31, 1991.  Subsequent inactive service 
medical records are similarly silent for any hair loss.  

The evidence of record demonstrates that the veteran was 
first seen for complaints of hair loss in Feburary 1993, at 
which time an initial diagnosis of alopecia was entered.  The 
veteran, born in 1957, was approximately 36 years of age at 
that time.  No reference was made to the veteran's prior 
service.  No further treatment is shown.  On VA examination 
in February 1995, the veteran indicated that his hair grew 
back within a year of falling out upon his return from Saudi 
Arabia, and that it had grown back since then and has 
remained "normal" to date.  The veteran's alopecia was 
considered "resolved" on subsequent VA examinations in 
April 2002 and January 2004.  No medical evidence of record 
shows any current alopecia.  Additionally, no objective 
evidence of record shows any hair loss of the veteran-all 
diagnoses of record are based upon the veteran's history of 
claimed hair loss.  

Additionally, even accepting the veteran's history of 
accurate, chronic undiagnosed illness manifested by hair loss 
is not shown-a diagnosis of alopecia was given.  The 
diagnosis of alopecia requires the denial of the Persian Gulf 
War aspect of the claim.  38 C.F.R. § 3.317(a)(1)(i)).  

With no current diagnosis of alopecia, or competent evidence 
of a current residual of his claimed history of hair loss, 
there is no basis to find entitlement to service connection 
in this case.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; see 
also, 38 C.F.R. § 3.303(b) (Service connection requires 
chronic disability in service, or continuity of 
symptomatology thereafter).  A denial of the claim is 
particularly warranted in this case, as the claimed 
disability is not shown until after his separation from 
service, there is no medical nexus evidence of record, and 
there is no current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Additionally, service connection is 
not available for a disease incurred during a period of 
inactive duty-only injuries so incurred.  38 U.S.C.A. 
§ 101(24).  

While the veteran appears to have had some hair loss in 1993 
when he was approximately 36 years old, the veteran is not 
objectively shown to have lost a significant amount of hair, 
and any his reported history of such hair loss was noted more 
than a year after his separation from active duty in July 
1991-with no current associated disability.  With the 
offered diagnosis of alopecia, no documented history of 
chronic hair loss, no medical evidence of hair loss secondary 
to service-connected disability, and no current disability 
shown on examination, the claim must be denied on all bases.  
McManaway, 13 Vet. App. at 66.  

The Board considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim of 
service connection for a right foot disorder and alopecia are 
denied.  



ORDER

The claim of service connection for a right foot disorder, 
diagnosed as hypoesthesia, mononeuropathy of the right 
peroneal nerve and peripheral neuropathy, to include other 
than as due to undiagnosed illness, is denied.  

The claim of service connection for alopecia, to include as 
due to undiagnosed illness, is denied.  


REMAND

As to the claim for service connection for otitis externa, to 
include as due to undiagnosed illness, compliance with 
neither the VCAA, nor the Board's March 2001 Remand, has been 
shown.  Accordingly, the Board finds that a second Board 
Remand is required for the necessary development requested in 
the Board's March 2001 Remand, even though this action will, 
regrettably, further delay a decision in this matter.  See 
38 C.F.R. §§ 3.327, 19.9 (2005).  

In March 2001, the Board noted that service medical record 
showed notation of a two year history of recurrent ear 
infections in April and May 1991 - during active duty.  
Additionally, post-service medical records show treatment for 
recurrent otitis externa in Feburary and June 1993, as well 
as in June, July, August and September 1994, and in February 
1995.  Accordingly, the March 2001 Board Remand included a 
directive that the veteran be afforded a VA ear examination, 
to include a medical nexus opinion.  However, no examination 
of the ear was conducted on VA examination in April 2002, and 
no medical nexus opinion is of record, as requested by the 
Board.  Such development is necessary under VCAA.  

In a companion decision to the instant decision, the Board 
vacates that portion of the March 2001 Board decision which 
denied the claim for service connection for otitis externa, 
as secondary to undiagnosed illness.  The Board's action does 
not affect that portion of the March 2001 decision in which 
the Board remanded the non-undiagnosed illness aspect of the 
claim for service connection for otitis externa.  However, 
the issue remaining on appeal is as recharacterized on the 
front page of this Board Decision.  Accordingly, upon 
completion of the requested development the RO must issue a 
SSOC which includes consideration of all aspects of the claim 
on appeal, specifically to include 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  

The United States Court of Appeals for Veterans Claims 
(Court) specifically mandated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, if the Board proceeds with final disposition of 
an appeal, and the Remand orders have not been complied with, 
the Board, itself, errs in failing to ensure compliance.  Id.  

Accordingly, the appeal is remanded to the VBA AMC for 
further action as follows:  

1.  The VBA AMC should contact the 
veteran and invite him to identify any 
pertinent evidence, dated from February 
1995 to the present, of treatment for 
otitis externa.  

The VBA AMC should also request and 
obtain any outstanding VA treatment 
reports, dated from June 2004 to the 
present, as well as any other records 
identified by the veteran.  

2.  The veteran should be scheduled for a 
VA otolaryngologic and ear examination.  
All indicated tests and studies should be 
performed, and the claims folder must be 
made available to the examiner for use in 
the study of the case.  A definitive 
diagnosis should be entered, with 
indication of the etiology of any 
diagnosis given, including otitis 
externa, if found to exist.  The examiner 
should determine whether it is at least 
as likely as not that any current otitis 
externa is due to the veteran's prior 
service, with reference to VA treatment 
records of June 1993, June through 
September 1994, and the February 1995 VA 
examination report.  

The examiner is to set forth all findings 
and conclusions, along with rationale and 
support for the diagnosis and nexus 
opinion entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA 
examination report, to include a nexus 
opinion, and that all actions taken are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the VBA AMC should 
readjudicate the claim of service 
connection for otitis externa, to include 
as due to undiagnosed illness, on a de 
novo basis-specifically to include 
consideration of all of the evidence of 
record for the entire appeal period, 
particularly to include evidence received 
since the time of the March 2004 SSOC, as 
well as all aspects of the claim, 
including 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.    

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issue of entitlement to service connection for otitis 
externa, to include a due to undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317, with reasons and bases 
for the decision.  The veteran and his representative should 
be given an appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


